Case 2:20e7, QT. §MJD Document 16-1 Filed 02/06/20 Page 1of3PagelD#:118 |

*s ( 4 Q : iN
Ded WTA x 4 Ngan = ce O sores alt

. he: / \
Le ay J es, S. carte, cedure 7 tere Sel Duna, \soe. cod
correct inleo- tre reli orf bey. yO under lows a he
a Adniea, Stokes. ovtsaee +n 24 pods S RAYA ns At,
. oN oP Senusey, BOR ‘

A, on Morin S. Cltes leis oO c OW Ke pahoner ia: nthe

 

Che ere the cose’), )) COFT entty spend Ag xe toabsre, Vite Hhermrotte. | ' 5.

Didne Court te Vac Cost | mastin ea Dasiene \c \erre hace

, Division Cherein ® The Cot’),

 & Lake nig ennowing, \vest atts 2020, cs ot ort

| responobin theese R Nene lAMa o \ vere’ ty won, ene

ag We Cueshe, Tadionny Q Ds Skid Cock Chel ole

Ben Tome oe He Fisk ane gC aor We, Cords Twrblas
CAGE, SCM, OW, Ornerow 4 ote Mormus boon)
Sbusck hry CSE 9) va tre Coe.

Ss. The dormir 2 mune ‘bears \a poe on) Ne othe

_iwlica OF wen th urg yerle

uy, os A ve oN bk being QR oy Sher a
Cans OF TTL egies olen ye na

\ \ed We § be when, fe us coved, aks CE ral (wm
On esd ux, So IO) x Shy LDIO>) Noseze cespondestonee.
"ee G4 ond S\N Worry we God P| cecdve mor Bo te
Ouch: nts ae Wee, Ci Saver wD ye i sons \eben |
= 5. Ths, \;, ik ner Amon ap We existe Xd DB, when @.
3 BA my | ride Deacon Min HOO, | NBR's ves Repti, )
on _Raspow: SE TO Cenzgaro Qo € CAvss. OE TY,

Bae on (gstiesteld annie AL, edmcv- COO4-2- See MO SO | |

 
  

   
Case 2:20-cv-00012-JRS-MJD Document 16-1 Filed 02/06/20 Page 2 of 3 PagelD #: 119

. b. Lag Se a D-8. (on wheal RA wy Sunde,
Na sy HOw, CMERGR MCL any Mowtonl For Cusreercatpow
og Docust enrey Qeupy CO28,779,
Td. Lane al\ mail pei on men US. cmucts, re enelape
bean D2 (ye (~! | Yom. ws OMe < ostside or Pas ay the
. Tesporoere RCA Tra tt ny come, Seam Vee Gavel mack SOF FLCUA
RUsK @SS) Aarts Pi ean reo: Dighaly,
ptsene) \s Conteris pee de \iuene iy \y Mes

a R. ae Searle walt Jue oi ote Soden Drivickol>
Thien Low so lager YOwng Samed NOSS rejutroments We Mats

Xe ae Jeretton

. ,v predoosly reveled, We me pranton wv: We ona a ok Ades
Su a ae bjeck en Ww Teeny - eS
nar mM Ae Cose me D4 Sorting Ve oa

\
wreats

Jadk uns Wl by ree Ve be \
wt we ps sana. see wh eet Cot Rae

. Waite y \Rere ths Cae CMS ah Pecan ACS oN i
meee GO-Aa WD

rah
Re Pesver Ys \e PeAbonrmnerleon AG prepa oe ves eal Vo.

heb nds apode cy s Me “sSne$
MAA 1<> t " ne we
Ge om repens ae sah, xe AD ™ \

ud) io Orem, CLES CON ve Be lemebie on) Sue.
ra owns, Ve OY ieedls: ov Week,

a | bake The Bk ww hi We Corks A Gye acer
r We \ " AS Bal. ORE TE ~

 

 

  

fa So Chas cS Si
LSz | Ms aa arte We ECE ‘Vere Vela “Ue sy con Ww

SoA. | ar dicl Copy C&CA cause oe Ve rapores

wn ™M, exe orn
Case 2:20-cv-00012-JRS-MJD Document 16-1 Filed 02/06/20 Page 3 of 3 PagelD #: 120

juesd

Ne owen KAY “XOXO \ or We Mask sitet
Merde -

cook V dete Sah We Vore a4 we o) enerea onger be,
Rardly F periny oredie cas of We Osh Shakes. Bread
, on Wsdex Song hy Oo:

ith = ikaw

    
  
